s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                     October 29, 2014

                                   No. 04-14-00655-CV

                                Ivarene and Victor HOSEK,
                                         Appellants

                                             v.

                                      Rosale SCOTT,
                                         Appellee

                From the 81st Judicial District Court, Atascosa County, Texas
                             Trial Court No. 13-06-0559-CVA
                         Honorable Fred Shannon, Judge Presiding


                                      ORDER
       The Notification of Late Reporters Record is date GRANTED. The reporter’s record is
due on December 1, 2014.

                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court